 1

 2                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                          Jul 18, 2019
 4                                                                           SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    VINSENT A. DAVID,
                                                    NO: 2:19-CV-138-RMP
 8                              Petitioner,
                                                    ORDER SUMMARILY DISMISSING
 9          v.                                      HABEAS PETITION AND
                                                    DENYING MOTION AS MOOT
10    STATE OF WASHINGTON,

11                              Respondent.

12

13         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

14   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

15   U.S.C. § 2254. The $5.00 filing fee has been paid. Petitioner has also filed a

16   Motion to Substitute Respondent and a Motion for an Order to Show Cause, ECF

17   Nos. 3 and 4.

18                               PROPER RESPONDENT

19         An initial defect with the Petition is that it fails to name a proper party as a

20 respondent. The proper respondent in a federal petition seeking habeas corpus

21 relief is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S.

     ORDER SUMMARILY DISMISSING HABEAS PETITION AND DENYING
     MOTION AS MOOT ~ 1
 1 426, 435 (2004); Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994). If the

 2 petitioner is incarcerated, the proper respondent is generally the warden of the

 3 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81

 4 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal

 5 courts of personal jurisdiction. See Stanley, 21 F.3d at 360.

 6         Petitioner acknowledges his error and submitted the Motion to Substitute

 7 Respondent, ECF No. 3. Based on the disposition of this action, however, the

 8 Motion will be denied as moot.

 9                            EXHAUSTION REQUIREMENT

10         Petitioner challenges his 2018 Spokane County guilty plea to the charge of

11   failure to register as a sex offender. He was sentenced to 43 months incarceration.

12   Petitioner indicates that he did not appeal. ECF No. 1 at 2.

13         In his grounds for relief, Petitioner argues that the State of Washington has

14   no jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-12. It has

15   long been settled that state courts are competent to decide questions arising under

16   the United States Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It

17   is the duty of the state court, as much as it is that of the federal courts, when the

18   question of the validity of a state statute is necessarily involved, as being in alleged

19   violation of any provision of the federal constitution, to decide that question, and to

20   hold the law void if it violate that instrument.”); see also Worldwide Church of

21   God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as

     ORDER SUMMARILY DISMISSING HABEAS PETITION AND DENYING
     MOTION AS MOOT ~ 2
 1   competent as federal courts to decide federal constitutional matters). Therefore,

 2   Petitioner’s arguments to the contrary lack merit.

 3         Additionally, before a federal court may grant habeas relief to a state

 4   prisoner, the prisoner must exhaust the state court remedies available to him. 28

 5   U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

 6   requires that a prisoner give the state courts an opportunity to act on his claims

 7   before he presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S.

 8   838 (1999). A petitioner has not exhausted a claim for relief so long as the

 9   petitioner has a right under state law to raise the claim by available procedure. See

10   Id.; 28 U.S.C. § 2254(c).

11         To meet the exhaustion requirement, the petitioner must have “fairly

12   present[ed] his claim in each appropriate state court (including a state supreme

13   court with powers of discretionary review), thereby alerting that court to the

14   federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,

15   513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court

16   by describing the factual or legal bases for that claim and by alerting the state court

17   “to the fact that the ... [petitioner is] asserting claims under the United States

18   Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249

19   F.3d 895, 898 (9th Cir. 2001). Mere similarity between a claim raised in state

20   court and a claim in a federal habeas petition is insufficient. Duncan, 513 U.S. at

21   365–66.

     ORDER SUMMARILY DISMISSING HABEAS PETITION AND DENYING
     MOTION AS MOOT ~ 3
 1         Furthermore, to fairly present a claim, the petitioner “must give the state

 2   courts one full opportunity to resolve any constitutional issues by invoking one

 3   complete round of the State’s established appellate review process.” O’Sullivan,

 4   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

 5   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

 6   (1971). It does not appear from the face of the Petition or the attached documents

 7   that Petitioner has exhausted his state court remedies as to each of his grounds for

 8   relief. Additionally, Petitioner affirmatively represents that he did not exhaust his

 9   state court remedies.

10                   GROUNDS FOR FEDERAL HABEAS RELIEF

11         Petitioner asserts that the Washington state constitution contradicts the

12   federal constitution regarding the Fifth Amendment right to “presentment or

13   indictment of a Grand Jury.” He claims “no bill of indictment” was brought

14   against him rendering his arrest, conviction and imprisonment illegal.

15         Petitioner seems to argue that because the state courts have defied “federally

16   established procedures and processes for the adjudication of crimes” only “a court

17   of federal jurisdiction” has jurisdictional authority over his claims. His bald

18   assertion that “due process of the law was ignored” is unsupported by his factual

19   allegations.

20         The United States Supreme Court stated long ago: “Prosecution by

21   information instead of by indictment is provided for by the laws of Washington.

     ORDER SUMMARILY DISMISSING HABEAS PETITION AND DENYING
     MOTION AS MOOT ~ 4
 1   This is not a violation of the Federal Constitution.” See Gaines v. State of

 2   Washington, 277 U.S. 81, 86 (1928). The Fifth Amendment’s indictment by grand

 3   jury requirement has not been incorporated to apply to the states through the

 4   Fourteenth Amendment like other Bill of Rights clauses have. See Hurtado v.

 5   People of State of Cal., 110 U.S. 516, 538 (1884). Consequently, Petitioner’s

 6   assertions to the contrary presented in his four grounds for federal habeas relief are

 7   legally frivolous.

 8         Because it plainly appears from the petition and the attached exhibits that

 9   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

10   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

11   the United States District Courts. All pending motions are DENIED as moot.

12         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

13   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

14   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

15   taken in good faith, and there is no basis upon which to issue a certificate of

16   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

17   appealability is therefore DENIED.

18         DATED July 18, 2019.

19
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21

     ORDER SUMMARILY DISMISSING HABEAS PETITION AND DENYING
     MOTION AS MOOT ~ 5
